154 P.3d 173 (2007)
211 Or. App. 386
STATE of Oregon, Plaintiff-Respondent,
v.
Miguel BETANCOURT-ORTEGA, Defendant-Appellant.
03CR0621FE, A130349.
Court of Appeals of Oregon.
Submitted on Record and Briefs February 2, 2007.
Decided March 14, 2007.
Ingrid Swenson, Executive Director, Peter Gartlan, Chief Defender, Legal Services Division, and Meredith Allen, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Youlee Yim You, Senior Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN and ORTEGA, Judges.
PER CURIAM.
Defendant appeals a judgment of conviction for one count of delivery of a controlled substance, former ORS 475.992 (2003), renumbered as ORS 475.840 (2005), one count of unlawful possession of a firearm, ORS 166.250, and two counts of endangering the welfare of a minor, ORS 163.575. He was tried on stipulated facts without objection, but without a written waiver of his right to a jury trial. On appeal, he argues that the trial court committed plain error when it conducted the stipulated facts trial without first having defendant sign a written jury waiver. The state concedes that the trial court erred and that there are no facts in the record otherwise indicating that defendant voluntarily and knowingly waived his right to a jury trial. See State v. Barber, 209 Or.App. *174 262, 269, 147 P.3d 915 (2006) (court refused to exercise discretion to review unpreserved claim that trial court should have obtained a signed written waiver when record demonstrates that defendant knowingly waived the right). We agree with the state and accept its concession.
Reversed and remanded for new trial.